

114 S1398 IS: Energy Title of America COMPETES Reauthorization Act of 2015
U.S. Senate
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1398IN THE SENATE OF THE UNITED STATESMay 20, 2015Mr. Alexander (for himself, Mr. Coons, Ms. Murkowski, Ms. Cantwell, Mr. Gardner, Mrs. Feinstein, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo extend, improve, and consolidate energy research and development programs, and for other
			 purposes.
	
		1.Short
			 title; table of contents
			(a)Short
 titleThis Act may be cited as the Energy Title of America COMPETES Reauthorization Act of 2015.
			(b)Table of
 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Energy title of America COMPETES programs Sec. 101. Basic research. Sec. 102. Advanced Research Projects Agency-Energy. TITLE II—Elimination and consolidation of programs Sec. 201. Elimination of program authorities. Sec. 202. Repeal of authorizations. Sec. 203. Consolidation of duplicative program authorities.  IEnergy title of America COMPETES programs 101.Basic researchSection 971(b) of the Energy Policy Act of 2005 (42 U.S.C. 16311(b)) is amended—
 (1)in paragraph (6), by striking and at the end;
 (2)in paragraph (7), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:
					
 (8)$5,271,000,000 for fiscal year 2016;
 (9)$5,485,000,000 for fiscal year 2017;
 (10)$5,704,000,000 for fiscal year 2018; (11)$5,932,000,000 for fiscal year 2019; and
 (12)$6,178,000,000 for fiscal year 2020..
				102.Advanced
 Research Projects Agency-EnergySection 5012 of the America COMPETES Act (42 U.S.C. 16538) is amended—
 (1)in subsection (a)(3), by striking subsection (n)(1) and inserting subsection (o)(1);
 (2)in subsection (i), by striking paragraph (1) and inserting the following:  (1)In generalTo the maximum extent practicable, the Director shall ensure that—
 (A)the activities of ARPA–E are coordinated with, and do not duplicate the efforts of, programs and laboratories within the Department and other relevant research agencies; and
 (B)ARPA–E does not provide funding for a project unless the prospective grantee demonstrates sufficient attempts to secure private financing or indicates that the project is not independently commercially viable.
							;
 (3)by redesignating subsection (n) as subsection (o);
 (4)by inserting after subsection (m) the following:
					
						(n)Protection of
				information
 The following types of information collected by the ARPA–E from recipients of financial assistance awards shall be considered privileged and confidential and not subject to disclosure under section 552 of title 5, United States Code:
 (1)Plans for commercialization of technologies developed under the award, including business plans, technology-to-market plans, market studies, and cost and performance models.
 (2)Investments provided to an awardee from third parties (such as venture capital firms, hedge funds, and private equity firms), including amounts and the percentage of ownership of the awardee provided in return for the investments.
 (3)Additional financial support that the awardee—
 (A)plans to or has invested into the technology developed under the award; or
 (B)is seeking from third parties.
 (4)Revenue from the licensing or sale of new products or services resulting from research conducted under the award.
							; and
 (5)in subsection (o) (as redesignated by paragraph (3))— (A)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking paragraphs (4) and (5) and inserting paragraph (4);
 (ii)in subparagraph (D), by striking and at the end;
 (iii)in subparagraph (E), by striking the period at the end and inserting a semicolon; and
 (iv)by adding at the end the following:
							
 (F)$291,200,000 for fiscal year 2016;
 (G)$303,600,000 for fiscal year 2017;
 (H)$314,700,000 for fiscal year 2018;
 (I)$327,300,000 for fiscal year 2019; and
 (J)$340,600,000 for fiscal year 2020 .; and 
 (B)in paragraph (4)(B), by striking (c)(2)(D) and inserting (c)(2)(C). IIElimination and consolidation of programs 201.Elimination of program authorities (a) Nuclear science talent expansion program for institutions of higher educationSection 5004 of the America COMPETES Act (42 U.S.C. 16532) is repealed.
				(b)Hydrocarbon
			 Systems Science Talent Expansion Program for Institutions of Higher
			 Education
 (1)In generalSection 5005(e) of the America COMPETES Act (42 U.S.C. 16533(e)) is repealed.
					(2)Conforming amendments
 (A)Section 5005(f) of the America COMPETES Act (42 U.S.C. 16533(f)) is amended— (i)by striking paragraph (2);
 (ii)by striking the subsection designation and heading and all that follows through There are in paragraph (1) and inserting the following:  (f)Authorization of appropriationsThere are; and
 (iii)by redesignating subparagraphs (A) through (C) as paragraphs (1) through (3), respectively, and indenting appropriately.
 (B)Section 5005 of the America COMPETES Act (42 U.S.C. 16533) is amended by redesignating subsection (f) as subsection (e).
						(c)Discovery
 Science and Engineering Innovation InstitutesSection 5008 of the America COMPETES Act (42 U.S.C. 16535) is repealed.
 (d)Elimination of duplicative authority for education programsSections 3181 and 3185 of the Department of Energy Science Education Enhancement Act (42 U.S.C. 7381l, 42 U.S.C. 7381n) are repealed.
 (e)Mentoring programSection 3195 of the Department of Energy Science Education Enhancement Act (42 U.S.C. 7381r) is repealed.
				202.Repeal of authorizations
 (a)Department of Energy Early Career Awards for science, engineering, and mathematics researchersSection 5006 of the America COMPETES Act (42 U.S.C. 16534) is amended by striking subsection (h). (b)Distinguished Scientist ProgramSection 5011 of the America COMPETES Act (42 U.S.C. 16537) is amended by striking subsection (j).
 (c)Protecting America’s Competitive Edge (PACE) Graduate Fellowship ProgramSection 5009 of the America COMPETES Act (42 U.S.C. 16536) is amended by striking subsection (f). 203.Consolidation of duplicative program authorities (a)University nuclear science and engineering support Section 954 of the Energy Policy Act of 2005 (42 U.S.C. 16274) is amended—
 (1)in subsection (a), by inserting nuclear chemistry, after nuclear engineering,; and (2)in subsection (b)—
 (A)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and (B)by inserting after paragraph (2) the following:
							
 (3)award grants, not to exceed 5 years in duration, to institutions of higher education with existing academic degree programs in nuclear sciences and related fields—
 (A)to increase the number of graduates in nuclear science and related fields; (B)to enhance the teaching and research of advanced nuclear technologies;
 (C)to undertake collaboration with industry and National Laboratories; and (D)to bolster or sustain nuclear infrastructure and research facilities of institutions of higher education, such as research and training reactors and laboratories;.
						(b)Consolidation
			 of Department of Energy early career awards for science, engineering, and
			 mathematics researchers program and distinguished scientist program
 (1)FundingSection 971(c) of the Energy Policy Act of 2005 (42 U.S.C. 16311(c)) is amended by adding at the end the following:
						
 (8)For the Department of Energy early career awards for science, engineering, and mathematics researchers program under section 5006 of the America COMPETES Act (42 U.S.C. 16534) and the distinguished scientist program under section 5011 of that Act (42 U.S.C. 16537), $150,000,000 for each of fiscal years 2016 through 2020, of which not more than 65 percent of the amount made available for a fiscal year under this paragraph may be used to carry out section 5006 or 5011 of that Act..
					(2)Department of
			 Energy early career awards for science, engineering, and mathematics
 researchersSection 5006 of the America COMPETES Act (42 U.S.C. 16534) is amended—
 (A)in subsection (b)(1)— (i)in the matter preceding subparagraph (A)—
 (I)by inserting average before amount; and
 (II)by inserting for each year before shall; (ii)in subparagraph (A), by striking $80,000 and inserting $190,000; and
 (iii)in subparagraph (B), by striking $125,000 and inserting $490,000; (B)in subsection (c)(1)(C)—
 (i)in clause (i)—
 (I)by striking assistant professor or equivalent title and inserting untenured assistant or associate professor; and
 (II)by inserting or after the semicolon at the end;
 (ii)by striking clause (ii); and
 (iii)by redesignating clause (iii) as clause (ii);
 (C)in subsection (d), by striking on a competitive, merit-reviewed basis and inserting through a competitive process using merit-based peer review.; (D)in subsection (e)—
 (i)by striking (e) and all that follows through To be eligible and inserting the following:  (e)Selection process and criteriaTo be eligible; and
 (ii)by striking paragraph (2); and (E)in subsection (f)(1), by striking nonprofit, nondegree-granting research organizations and inserting National Laboratories.
						(c)Science
 education programsSection 3164 of the Department of Energy Science Education Enhancement Act (42 U.S.C. 7381a) is amended—
 (1)in subsection (b)— (A)by striking paragraphs (1) and (2) and inserting the following:
							
								(1)In
 generalThe Director of the Office of Science (referred to in this subsection as the “Director”) shall provide for appropriate coordination of science, technology, engineering, and mathematics education programs across all functions of the Department.
 (2)AdministrationIn carrying out paragraph (1), the Director shall—
 (A)consult with—
 (i)the Assistant Secretary of Energy with responsibility for energy efficiency and renewable energy programs; and
 (ii)the Deputy Administrator for Defense Programs of the National Nuclear Security Administration; and
 (B)seek to increase the participation and advancement of women and underrepresented minorities at every level of science, technology, engineering, and mathematics education.;
				and
 (B)in paragraph (3)—
 (i)in subparagraph (D), by striking and at the end;
 (ii)by redesignating subparagraph (E) as subparagraph (F); and
 (iii)by inserting after subparagraph (D) the following:
								
 (E)represent the Department as the principal interagency liaison for all coordination activities under the President for science, technology, engineering, and mathematics education programs; and;
				and
 (2)in subsection (d)—
 (A)by striking The Secretary and inserting the following:
							
								(1)In
 generalThe Secretary; and (B)by adding at the end the following:
							
 (2)ReportNot later than 180 days after the date of enactment of this subparagraph, the Director shall submit a report describing the impact of the activities assisted with the Fund established under paragraph (1) to—
 (A)the Committee on Science, Space, and Technology of the House of Representatives; and
 (B)the Committee on Energy and Natural Resources of the Senate.
									.
 (d)Protecting America's Competitive Edge (PACE) Graduate Fellowship ProgramSection 5009 of the America COMPETES Act (42 U.S.C. 16536) is amended— (1)in subsection (c)—
 (A)in paragraph (1) by striking , involving and all that follows through Secretary; and (B)in paragraph (2), by striking subparagraph (B) and inserting the following:
							
 (B)to demonstrate excellent academic performance and understanding of scientific or technical subjects; and;
 (2)in subsection (d)(1)(B)(i), by inserting full or partial before graduate tuition; and (3)in subsection (e), in the matter preceding paragraph (1), by striking Director of Science, Engineering, and Mathematics Education and inserting Director of the Office of Science.
					